NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               NORMAN SHIGERU SHINSAKO, Petitioner.

                         No. 1 CA-CR 18-0132 PRPC
                              FILED 7-12-2018


     Petition for Review from the Superior Court in Yavapai County
                         No. V1300CR201480437
                           V1300CR201580196
                           V1300CR201880006
         The Honorable Joseph C. Butner, III, Judge, Pro Tempore
          The Honorable Jeffrey G. Paupore, Judge, Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney's Office, Camp Verde
By Patti Marie Wortman
Counsel for Respondent

Norman Shigeru Shinsako, Florence
Petitioner
                            STATE v. SHINSAKO
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Paul J. McMurdie and Judge
David D. Weinzweig delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Norman Shigeru Shinsako seeks review of the
superior court's order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is petitioner's
second petition for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         2